DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The claim amendment filed on 09/09/2022 was entered with pending Claims 6-9, 15, 17 and withdrawn claims 1-5, 10-14, 16.
Response to Arguments/Remarks
Response to the 35 U.S.C. §§ 102, 103 rejections (Remarks pages 7-8) with respect to Claims 6-9, 15, 17 have been fully considered along with the claim amendments. The submitted amendments to the claims are considered significant to modify the interpretation of the claim limitations. Examiner conducted an updated search and identified prior art that teaches the amended claim limitations, which are incorporated into the updated cited prior art. Examiner encourages Applicant to amend the claims to better define the invention (in claim 6, for example, there is no mention of a pre-existing database the to-be-recognized image is compared for matching that contains the target front side image and the claim is currently written that it could be broadly interpreted that the to-be-recognized image is a target front image by matching (identification) the facial characteristics to another general image with facial characteristics). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 9, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ramadorai et al (US 2018/0295396) in view of Fossella et al (US 2014/0279310).
Regarding Claim 6, Ramadorai et al teach an image recognition method, applied to a client, the method (process for user to upload media using content system; Fig 15 and ¶ [0120]) comprising: presenting an upload button in an upload page, so that a user clicks the upload button and selects any image stored in the terminal as the to-be-recognized image (user 1502 can upload media content photo 122 to bubble 108 of content system 106 through an upload button 908, 916 using client device 1504; Figs 1, 9, 15 and ¶ [0055]-[0056], [0076], [0122]); sending, through the upload page, a to-be-recognized image to a server side, to cause the server side to determine a target front side image matching the to-be-recognized image according to the to-be-recognized image (the image is uploaded to a server-side of the content system 106 and the server computer 1518 performs further media processing, such as object (facial) detection; Figs 9, 15 and ¶ [0076], [0123]); presenting the to-be-recognized image in a visualized area on a screen of the client, and a toggle button is pre-generated in the visualized area (images in the bubble are displayed to the user and a toggle effect (WOW) button 1002 is displayed on the photo/media; Figs 9, 10, 15 and ¶ [0076]-[0077], [0121]); 
	Ramadorai et al does not teach acquiring the target front side image sent by the server side in response to detecting a touch operation of the user on the toggle button in the visualization area, and displaying the target front side image in a visualization area.
Fossella et al is analogous art pertinent to the technological problem addressed in this application and teaches acquiring the target front side image sent by the server side in response to detecting a touch operation of the user on the toggle button in the visualization area, and displaying the target front side image in a visualization area (a user may toggle between the uploaded and matched image front and the image back 907; Fig 9 and ¶ [0202]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to combine the teachings of Ramadorai et al with Fossella et al including acquiring the target front side image sent by the server side in response to detecting a touch operation of the user on the toggle button in the visualization area, and displaying the target front side image in a visualization area. Ramadorai et al teach the use of a toggle button and media effects which can be indicative of a transition between different media and Fossella et al teach the imaging effect of a user toggling between the front image and back image of an object. The effect of toggling between the front and back image of an object allows a user to view the two perspectives of the object, thereby increasing effectiveness and efficiency of viewing the object, as recognized by Fossella et al (¶ [0034]-[0035]).
Regarding Claim 7, Ramadorai et al in view of Fossella et al teach the method according to claim 6 (as described above), wherein Ramadorai et al teaches before acquiring the target front side image sent by the server side, the method further comprises: acquiring image recognition result information of the to-be-recognized image sent by the server side (media content, including images, are identified for similarity to create a montage 1520 in the content system 106; ¶ [0119], [0125]), and displaying the image recognition result information of the to-be-recognized image in the visualization area (montage bubble media are each displayed to the user, which the user 1502 can manage; Figs 11, 15 and ¶ [0078], [0119]-[0120], [0126]).  
Regarding Claim 9, Ramadorai et al in view of Fossella et al teach the method according to claim 6 (as described above), wherein Ramadorai et al teaches before acquiring the target front side image sent by the server side, the method further comprising: (media content, including images, are identified for similarity to create a montage 1520 in the content system 106; ¶ [0119], [0125]), and displaying the image recognition result information of the target front side image in the visualization area (montage bubble media are each displayed to the user, which the user 1502 can manage; Figs 11, 15 and ¶ [0078], [0119]-[0120], [0126]).  

Regarding Claim 15, Ramadorai et al teach an electronic device (content system 106; Fig 1 and ¶ [0042], [0049], [0119]), comprising: at least one processor (processor; ¶ [0049]); and a memory (memory; ¶ [0049]), wherein the memory stores instructions executable by the at least one processor (memory stores program instructions executable on the processing unit; ¶ [0049]), and the instructions (instructions; ¶ [0049]), when executed by the at least one processor, cause the at least one processor to perform the method (method for montage creation and management using content system 106; ¶[0119]) according to claim 6 (as described above).  

Regarding Claim 17, Ramadorai et al teach a non-transitory computer readable storage medium (computer-readable storage media stores program instructions; ¶ [0049]), storing computer instructions (computer executable instructions; ¶ [0049]), wherein the computer instructions (computer executable instructions; ¶ [0049]), when executed by a computer (instructions executable on the processing unit; ¶ [0049]), cause the computer to perform the method (method for montage creation and management using content system 106; ¶[0119]) according to claim 6 (as described above).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ramadorai et al (US 2018/0295396) in view of Fossella et al (US 2014/0279310) and Ubillos et al (US 2016/0188131).
Regarding Claim 8, Ramadorai et al in view of Fossella et al teach the method according to claim 6 (as described above), wherein Ramadorai et al teaches displaying the target front side image in the visualization area (montage bubble media are each displayed to the user, which the user 1502 can manage; Figs 11, 15 and ¶ [0078], [0119]-[0120], [0126]).  
Ramadorai et al in view of Fossella et al does not teach toggling, in the visualization area, the to-be-recognized image in a form of animation transition to display the target front side image.
Ubillos et al is analogous art pertinent to the technological problem addressed in this application and teaches toggling, in the visualization area, the to-be-recognized image in a form of animation transition to display the target front side image (the image application includes a peeling on and peeling off animation for the user to toggle (switching between) between the images; ¶ [0376], [0386]-[0389]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to combine the teachings of Ramadorai et al Fossella et al with Ubillos et al including toggling, in the visualization area, the to-be-recognized image in a form of animation transition to display the target front side image. Incorporating animations in the display transitions between images provides both notice and an alert to a user that two different images are being switched between in the user interface, as recognized by Ubillos et al (¶ [0015]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al (US 2019/0037173) teaches a system and device that includes a first image from a front view and a second image from a back view and the switching of views (toggle) by the user.
Ishizuka et al (JP 2017/097904) teaches the image processing apparatus with a user application for a front image and back image loaded in the application with a display button to allow for the image front and image back to be instantaneously switched back and forth.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667  

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667